SMITH, J.
(dissenting). I cannot concur in the conclusion announced by the majority opinion in this case. It seems to me that both the reasoning and the conclusion must be based upon the theory that some ambiguity exists in the written contract, which calls for extrinsic evidence to enable the court to interpret it. *257Where the contract is clear and unambiguous in its terms, the rule has been settled, since the early days of the common law that evidence to show the understanding of the -parties, as disclosed by their conduct relative thereto, is incompetent. The majority opinion not only ignores this long-settled rule, but undertakes, in effect, to add to the terms of the written contract, by oral evidence, a condition that plaintiff’s agent “gave defendant positive instructions not to attempt to put up any rods until they (plaintiff’s agents) were -there to sh-o-w him how to put them up.” The opinion also makes the remarkable addition to- the contract that “it was fully understood and contemplated by both parties, at the time of the making of the contract, that it was necessary that some person, who had requisite skill and experience, should assist defendant in starting the business, and that defendant was not to put up any rods until plaintiff’s agents were there to show him how to do i-t.” This statement includes the assumption that the persons or agents' who were to show defendant “how to put up the rods” are the “salesmen” mentioned in the contract. Not a syllable in the contract .warrants the conclusion. It amounts to reading into the contract a stipulation that the “salesman” to be furnished shall also be an expert possessing mechanical knowledge and skill necessary in ■the erection of lightning rods. Also the further somewhat remarkable statement is made that the salesman must be furnished whether requested or not, followed by another remarkable statement that defendant is bound to pay the salesman “only in case he had made the request to have the salesman sent.” I frankly admit a. want of mental agility sufficient to enable me to reach such conclusions from any language used in the contract.
In connection with these -statements, the -exaat language of the contract is suggestive; “In case a salesman is furnished at -his request * * * he will proceed to canvass jointly with said salesman, exclusively, for the sale of lightning rods. * * * ” To- this language the majority opinion subjoins a material statement not found in the contract — i. e., that defendant did not understand putting up lightning rods, and that, in order to sell them, it was necessary -to have an expert to put them up — and then the argument proceeds -on the theory that plaintiff’s agreement was not only ■to furnish a salesman, but one who was an expert in putting up *258lightning rods. The -entire reasoning which follows is founded on this expert element, and finds its culmination in the assertion that plaintiff's agents gave defendant' “positive instructions” not to attempt tó put up any rods until an expert was there “to- show, liim how to -do it.” ' It would require a very robust contract, indeed, to stánd up under such methods of interpretation. It seems'to me that, by means of such assumptions, any written contract, no matter how blear and unequivocal the language used, might be made to assume Protean phases to suit any contention of parties. It is conceded that the -construction of this particular clause of the contract is the vital question on this appeal. On its solution depends ■the question whether the contract is entire or severable. Eliminating the assumption that the contract requires plaintiff to furnish an expert in putting up rods, as well as a salesman, the case, I think, presents but little difficulty.
If the contract is divisible, no right of rescission existed, even if plaintiff wholly failed to furnish a salesman upon demand, as alleged by defendant. If defendant suffered damage from any neglect to furnish salesman, he had a remedy either by way of counterclaim in this action or by an independent action. Enough has been said, I think, to show 'that payment for merchandise delivered is entirely independent of -the provision regarding salesmen; but it may also ibe noted 'that, under the term-s of -the contract, payment became due within 60 days at the farthest. Plaintiff also leased and -furnished defendant a static electric machine, to be retained by him until December 1st, presumably for his own personal use in the business, which was done. All of which shows that defendant had the right to'do business'independently of the aid of any_ salesman who might be furnished by plaintiff. It is quite clear to my mind that the provision relating to salesmen was entirely independent of payment for goods furnished.
The divisibility of 'the consideration is perhaps the most vital factor in determining whether a contract is entire or severable. It will be observed that, under the provisions of this contract, the price to be paid1 for merchandise, and~the compensation to be paid assistant salesmen by division of commissions, constitute entirely separate and distinct matters appearing on the face of the contract, and neither is made dependent, by the terms of the contract, upon the other. The question whether provisions'of a contract are in*259tended by the parties to be dependent or independent is to be determined from the language used in the contract, if possible..-
In Oliver v. Oregon Sugar Co., 42 Or. 276, 70 Pac. 902, the court says: “Whether a contract is entire or severable is a question of construction, depending upon the intention of the parties, to be ascertained and determined .from the language employed, the subject-matter, and the surrounding circumstances. ‘If .the part to be performed by one party/ says Mr. Justice Prim, ‘consists of several distinct and separate items, and the price to be paid by the other is apportioned to -each item to be performed, or is left to be implied by law, such a contract will generally be held to be sever-able, and the same rule holds wlrére the price to be paid is. clearly and distinctly apportioned to different parts of what is to be performed/ Tenny v. Mulvaney, 8 Or. 129.”
In Parsons on Contracts, vol. 2 (8th Ed.) p. 517, the author says: “If the part to be performed by one party consists of several separate and distinct items, and -the price to be paid by the other is apportioned to -each item to be performed, or is left to be implied by law, suqh a contract' will g-eneraily be held to be sever-able: and, if 'the consideration to be paid is single and entire -the contract must be held to be -entire, although the subject of the contract may consist of several distinct and wholly independent items.”
An order for different articles, if the quantity, description, and price of each is separately specified, is severable, so that -the purchaser, upon receipt of the goods, may retain those which comply with the contract, and reject those which -do not. Potsdamer v. Kruse, 57 Minn. 193, 58 N. W. 983; Pierson v. Crooks, 115 N. Y. 539, 22 N. E. 349, 12 Am. St. Rep. 831.
A contract to do- several things at different times is divisible in its nature, and a recovery may be had for every default. Badger v. Titdomb, 15 Pick. (Mass.) 409, 26 Am. Dec. 611. If one buys mining property of another, agreeing to pay .therefor a certain proportion of the net .proceeds of the mines, and to employ the vendor as superintendent, the contracts are severable, and the vendor’s discharge, though wrongful, is no breach of the contract concerning the net proceeds. Hutchens v. Sutherland, 22 Nev. 363, 40 Pac. 409.
A contract is generally severable which clearly apportions the *260payment of different parts of the work, although the work may be in its nature single and entire. Siegel, etc., Co. v. Eaton, etc., Co.., 165 Ill. 550, 46 N. E. 449.
The rule that a party who has failed 'to fully perform his contract cannot recover for part performance applies only to entire, and not to severable, contracts, which are, in legal effect, independent agreements about different subjects, although made at the same time. McGrath v. Cannon, 55 Minn. 457, 57 N. W. 150.
In First National Bank v. Sipear, 12 S. D. 114, 80 N. W. 168, this court said: “This court held in Davis v. Jeffris, 5 S. D. 352, 58 N. W. 815, that in a mutual contract the undertákings of the respective parties are considered dependent unless a contrary intention clearly appears. This is undoubtedly the correct rule, where it does not affirmatively appear from the contract itself that the parties intended that the stipulations should 'be independent.”
It will be observed that the clause in the contract under consideration left it optional with the defendant whether he would require plaintiff to furnish salesmen 'to assist in the canvass for sales of merchandise. The defendant, by the terms of the contract was not required to accept the assistance of salesmen or to pay them commissions on sales. Tt was optional with him to proceed without the assistance of salesmen. The contract requires that the defendant shall pay the plaintiff for the merchandise purchased, at prices stipulated in the contract, but provides that the pay of the salesmen, if any are employed, shall be made to the salesmen, and the plaintiff has absolutely no interest whatever in the compensation to be paid salesmen furnished by it. It is very clear that the plaintiff, under this contract, is given no right which would enable it to sue for or recover the compensation earned by 'salesmen. The right to the'commissions could only be enforced by the salesman .himself, who had earned them. It therefore seems clear to my mind that these provisions of the contract are distinct and severable; and even if it be conceded' ‘that plaintiff failed to1 furnish salesmen, as alleged by defendant, such failure would constitute no ground for a rescission of the contract, which is the defense alleged in the answer. McGrath v. Cannon, supra.
The case of Davis v. Jeffris presents an entirely different contract. The contract in that case was to erect a refrigerator plant to be constructed according to certain patents, and to furnish a *261patent deed from the patentee, the McCray Refrigerator Company, without which the refrigerator plant could not be operated without infringement of the patent. It is apparent that, on the face of the contract, is was an entirety, and that the deed for the patent under which the refrigerator could be operated was an essential and indivisible part of the contract.
The evidence in the case at bar was. incompetent and cannot throw any light whatever on the proper interpretation of the contract. This court, I think, laid down the correct rule for interpretation of contracts, with reference to dependent provisions, in Ink v. Rohrig, supra, when it said: “The relation of covenants is to be determined according to the intention and meaning of the parties as the same appears in the instrument and by the application of common sense in each particular case.” In Davis v. Jeffris, supra, this court did not resort to extrinsic evidence to evolve a theory as to the intention of the parties, but placed the decision squarely upon the language of the contract itself, which was clear and unequivocal. There is nothing in the contract in this case to warrant a departure from this well-settled rule applicable to all contracts, when it is sought to ascertain the true intent of the parties. It is ■the rule laid down in the Civil Code: “Sec. 1247. The language of a contract is to govern its interpretation, if the language is clear and explicit and does not involve an absurdity.” In Strunk v. Smith, 8 S. D. 412, 66 N. W. 928, this court said: “This section of the Code does not 'permit an oral extrinsic showing that such was the intention of the parties to a written contract, the terms of which are exipressed in clear and explicit language.’ ”
I am inclined to the view that the trial court was right in its interpretation of the contract, and that t’be order and judgment of the trial court should be affirmed.
GATES, J., Concurring.